UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

SUSAN D. CHEVALLIER CIVIL ACTION
VERSUS

OUR LADY OF THE LAKE NO.: 18-0997-BAJ-EWD
HOSPITAL, INC.

RULING AND ORDER

Before the Court is the Motion to Stay (Doc. 5) filed by Defendant Our Lady
of the Lake Hospital. Plaintiff Susan Chevallier filed a response. (Doc. 6). For the
reasons stated herein, the Motion to Stay (Doc. 5) is DENIED.

L BACKGROUND

Plaintiff is an individual who communicates primarily through the use of
American Sign Language (ASL). (Doc. 1 at p. 2). In November of 2017, Plaintiff's
primary care physician determined that she was experiencing a psychotic break. (Id.
at p. 4). He issued a Physician’s Emergency Certificate, which allows a physician to
commit a patient to a mental health hospital or psychiatric facility for seventy-two
hours of observation. (/d.) Plaintiff was transported to the Defendant’s emergency
room for treatment. (d.)

Plaintiff claims that Defendant did not provide her with an ASL interpreter,
and as a result, she lacked effective means of communication with hospital staff

during her stay. (Doc. 1 at p. 5). Defendant was allegedly aware that Plaintiff was
traumatized from being sexually abused as a child and thus could not communicate
through a male ASL interpreter or a Video Remote Interpretation service. (fd.)
Plaintiff contends that although she was hospitalized with Defendant from November
3, 2017 through November 13, 2017, Defendant did not provide a live female ASL
interpreter until November 10, 2017. Ud. at p. 6), In November of 2018, Plaintiff filed
this lawsuit seeking relief under (1) Section 504 of the Rehabilitation Act, (2) Title TIT
of the Americans with Disabilities Act, and (3) Section 1557 of the Patient Protection
and Affordable Care Act. Ud. at pp. 10-14).

Plaintiff simultaneously filed a negligence claim against Defendant in the 19
Judicial District and asserted that hospital staff failed to properly secure her personal
belongings durmg her hospitalization. (Doc. 6-1 at p. 2). Plaintiff claimed that her
possessions were stolen as a result. (fd.) Plaintiff also requested that a medical review
panel evaluate the state law claim pursuant to the Louisiana Medical Malpractice
Act (LMMA).! (Doc. 6-2 at p. 1).

Defendant now moves to stay the case, asserting that Plaintiff sets forth claims
in her federal complaint that are grounded in medical malpractice, but that have not
been considered by a medical review panel. (Doc. 5 at p. 1). Defendant also contends
that because Plaintiffs federal and state law claims are inherently intertwined, the

case should be stayed pending the decision of the medical review panel.

 

i The LMMA provides that a medical malpractice claim against a private health care provider is
subject to dismissal if such a claim has not first been presented to a medical review panel.

La. B.S. 40:1231.8(A)(1)(a)(2017). Plaintiff asserts that although her state law claim is not subject to
the LMMA, she requested the review out of an abundance of caution.

2
I. DISCUSSION
A. Louisiana Medical Malpractice Act
I. Plaintiff's Claims under Federal Law

Defendant claims that the LMMA requires the Court to stay Plaintiff's federal
claims until they are heard by a medical review panel. (Doc. 10 at p. 2). As stated
previously, the LMMA prohibits a plaintiff from commencing a medical malpractice
action against a healthcare provider until after a panel has rendered an expert
opinion on the proposed complaint. La. R.S. 40:1231.8. Defendant claims that
Plaintiffs federal claims involve allegations of lack of informed consent to treatment
and thus “sound in medical malpractice” under the LMMA. (Doc. 5-1 at p. 5).
Accordingly, Defendant argues that such claims must be heard by a medical review
panel.

Defendant’s argument is unsupported by the law. Irrespective of whether
Plaintiffs federal claims include a medical malpractice allegation, the law is clear
that Plaintiffs federal claims are not subject to the LMMA’s medical review panel
requirement. District courts in Louisiana have concluded that, under the Supremacy
Clause of the United States Constitution, a plaintiff seeking relief under the
Rehabilitation Act against a federal grantee need not meet the LMMA’s medical
review panel requirement.? Bernius v. Ochsner Medical Center-North Shore, L.L.C.,
No. 16-14730, 2016 WL 10586188, at *7 (E.D. La. Dec. 15, 2016) (citing Taylor v. City

of Shreveport, 798 F.3d 276, 284 (5th Cir. 2015) (holding that a plaintiff need not

 

2 Tn his complaint, Plaintiff alleges that Defendant is a recipient of federal financial assistance
including Medicare and/or Medicaid reimbursements. (Doc. 1 at p. 3).

3
exhaust administrative remedies before pursuing a claim against a federal grantee
under the Rehabilitation Act). Courts have similarly applied the Supremacy clause
to find that plaintiffs bringing claims under the ACA and ADA also need not meet the
medical review panel requirement. L.g., Lockwood v. Our Lady of the Lake Hosp.,
Inc., No. CV 17-00509-SDD-EWD, 2018 WL 3451514, at *6 (M_LD. La. July 17, 2018).
Accordingly, the Court is not required to stay Plaintiffs federal claims under the
LMMA.
2, Plaintiffs Purported Claims under State Law

Defendant asserts that to the extent that Plaintiffs pleaded facts give rise to
the state law claims of medical malpractice and claims under the Louisiana
Commission on Human Rights Act, such claims must be heard by a medical review
panel. The Court finds this argument to be unavailing. (Doc. 10 at p. 3). The complaint
only alleges violations of federal law. It does not specify any state law violations.
However, for Defendant’s benefit, the Court notes that it will hold Plaintiff to the
specific violations of law alleged in the Complaint.

B. Federal and State Law Claims Not Inextricably Intertwined

Defendant also alleges that Plaintiffs state law negligence claim regarding lost
property and the federal claims regarding the unavailability of a female ASL
interpreter are so intertwined that a stay should be granted until the medical review
panel renders its opinion. A district court has “wide discretion to control the course

of litigation, which includes authority to control the scope and pace of discovery.” In

re Ramu Corp., 9038 F.2d 312, 318 (th Cir. 1990). A court should consider: (1)
hardship and inequity on the moving party without a stay, (2) prejudice the non-
moving party will suffer if a stay is granted, and (3) judicial economy. Abrams v.
Ochsner Clinic Foundation, No. 17-1755-SDD-EWD, 2018 WL 2746046, at *8 (M.D.
La. June 7, 2018).

An analysis of these factors reveals that a stay is not warranted because of the
pending state court lawsuit and medical review panel proceedings. First, Defendant
would not suffer undue hardship and inequity without a stay. Plaintiffs claim in state
court concerns Defendant’s alleged failure to properly secure Plaintiffs belongings.
In contrast, Plaintiffs federal claims concern the entirely distinct matter of
Defendant’s alleged failure to provide a female ASL interpreter. A ruling from the
medical review panel regarding Plaintiffs state law negligence claim would
minimally, if at all, inform any potential defenses to Plaintiffs federal claims. Second,
Plaintiff hkely would suffer prejudice if the stay is granted. This case has been
pending since November of 2018. A stay would further delay discovery in the case
and possibly deprive Plaintiff the opportunity to obtain evidence to prosecute her
claims. Finally, the interests of judicial economy do not warrant a stay. Given the
wholly separate allegations of misconduct, it would be disingenuous for the Court to
find that a stay is necessary to avoid duplicative discovery and potentially

inconsistent judgments. (Doc. 10 at p. 5).
III.

CONCLUSION
Accordingly,

IT IS ORDERED that Defendant’s Motion to Stay (Doc. 5) is DENIED.

Baton Rouge, Louisiana, this 26> day of July, 2019.

(O22
JUDGE BRIANA, JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
